COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-346-CV
 
  
GREEN 
FLY S.R.1., FREEAIR, S.P.A.,                                      APPELLANTS
FREEAIR 
SYSTEM, S.R.1., ELITALIANA
S.P.A., 
AND MANFREDO WINDISCH-GRAETZ
 
V.
 
BELL 
HELICOPTER SERVICES, INC.,                                          
APPELLEES
BELL 
HELICOPTER TEXTRON, A DIVISION
OF 
TEXTRON CANADA LIMITED, AND BELL
HELICOPTER 
TEXTRON, INC.
------------
FROM 
THE 348TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties “Agreed Motion To Dismiss Appeal.” It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal. See TEX. R. APP. P. 42.1(a)(2), 43.2(f).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
 
 
                                                                  PER 
CURIAM
 
 
PANEL B:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
DELIVERED: 
April 8, 2004


NOTES
1.  
See Tex. R. App. P. 
47.4.